 Case 3:20-cv-00192-E-BK Document 36 Filed 03/05/21            Page 1 of 1 PageID 427



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

WADE P. ADAMS,                              §
                                            §
       PLAINTIFF AND                        §
       COUNTER-DEFENDANT,                   §
V.                                          § CASE NO. 3:20-CV-192-E-BK
                                            §
U.S. BANK NATIONAL ASS’N,                   §
                                            §
       DEFENDANT AND                        §
       COUNTER-PLAINTIFF.                   §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation on Plaintiff’s Motion to Dismiss Amended Counterclaim (Doc. No. 21). No

objections were filed.    The Court reviewed the proposed findings, conclusions and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge. Plaintiff’s Motion to Dismiss

Amended Counterclaim is GRANTED. Defendant’s counterclaim for fraud is DISMISSED

WITH PREJUDICE.

       SO ORDERED this 5th day of March, 2021.




                                                ____________________________________
                                                ADA BROWN
                                                UNITED STATES DISTRICT JUDGE
